DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp, etc. (US 20140237609 A1) in view of Dolan, etc. (US 8972694 B1), further in view of Rao, etc. (US 20140049551 A1).
Regarding claim 21, Sharp teaches that a processor (See Sharp: Fig. 4, and [0053], “FIG. 4 is a block diagram showing an example device configured to implement the hardware enforced content protection techniques of this disclosure. In the example of FIG. 4, GPU 12 may be configured to operate according to a secure mode or an unsecure mode. In secure mode, GPU 12 is restricted from writing output data (e.g., game data, video, etc.) to unsecure memory 56. Rather, in secure mode, GPU 12 may only write output data to secure memory 57. While in secure mode, GPU 12 may read data from either secure memory 57 or unsecure memory 56. In unsecure mode, GPU 12 is restricted from reading any data from secure memory 57. Rather, in unsecure mode, GPU 12 may only read data from unsecure memory 56. Likewise, while in unsecure mode, GPU 12 may only write data to unsecure memory 56”), comprising:
a graphics processing unit (GPU) having one or more circuits to store one or more page table (See Sharp: Fig. 4, and [0060], “In one example of the disclosure, both secure and unsecure page tables are provided to secure IOMMU 52 and unsecure IOMMU 51 by secure operating system (OS) 54 executing on CPU 6. A secure OS is an OS that operates alongside a normal "rich" OS (e.g., Apple iOS, Google Android, Microsoft Windows, etc.). The secure OS provides security applications to protect and separate a secure kernel and any secure peripherals (e.g., secure IOMMU 52) from any code running on the rich OS (e.g., GPU driver 7). An example of a secure OS is the TrustZone software made by ARM Holdings. In general, a secure OS is considered to be much less susceptible to alteration and attack than software running on a rich OS, including software such as graphics drivers. In accordance with the techniques of this disclosure, only the secure OS is allowed to update the page tables for mapping virtual memory address ranges to physical memory addresses. As such, any attempt to alter the graphics driver, including the virtual address ranges provided by the driver, will not result in secure content being stored in unsecure memory, as only the secure OS provides the ultimate mappings to secure and unsecure memory”) entries to be referenced by one or more entries within a virtual address space of a central processing unit (CPU) (See Sharp: Fig. 4, and [0056], “In one example, the GPU memory mode is set by GPU driver 7 operating on CPU 6. GPU driver 7 may change the memory mode in GPU 12 in several different ways. In one example, GPU driver 7 make directly write a value into a register in GPU 12 that indicates to GPU 12 which memory mode to use (e.g., secure mode or unsecure mode). In another example, GPU 12 may include one or more instructions in a command stream executable by GPU 12 that instruct GPU 12 itself to write a certain value to a register that indicates which memory mode to use. In this way, GPU driver 7 may only select the memory mode that the GPU operates under, and does not make any direct instructions that specifies which data is to be written to which memory. In this way, even if GPU driver 7 were altered to place GPU 12 in an unsecure mode, through the function of memory access controller 53, GPU 12 would prevent any read access from secure memory 57, as memory access controller 53 is only able to read from unsecure memory 56 in the unsecure mode. Likewise, even if GPU 7 were altered to place GPU 12 in a secure mode, through the function of memory access controller 53, GPU 12 would prevent any write access to unsecure memory 56, as memory access controller 53 is only able to write to secure memory 57 in the secure mode”).
However, Sharp fails to explicitly disclose that one or more page table entries to be referenced by one or more entries within a virtual address space of a central processing unit (CPU).
However, Dolan and Rao teach that one or more page table entries to be referenced by one or more entries within a virtual address space (See Dolan: Figs. 5A-D, and Col. 14 Lines 3-20, “As shown in FIG. 5B, the storage array 124 may also include a plurality of thin devices 71-74 that may be adapted for use in connection with the system described herein when using thin provisioning. In a system using thin provisioning, the thin devices 71-74 may appear to a host coupled to the storage array 124 as one or more logical volumes (logical devices) containing contiguous blocks of data storage. Each of the thin devices 71-74 may contain pointers to some or all of the data devices 61-67 (or portions thereof). As described in more detail elsewhere herein, a thin device may be virtually provisioned in terms of its allocated physical storage in physical storage for a thin device presented to a host as having a particular capacity is allocated as needed rather than allocate physical storage for the entire thin device capacity upon creation of the thin device. As such, a thin device presented to the host as having a capacity with a corresponding LBA (logical block address) range may have portions of the LBA range for which storage is not allocated”) of a central processing unit (CPU) (See Rao: Figs. 2A-B, and [0041], “The CPU page table 128 may include a number of CPU virtual memory addresses 204, and the GPU page table 130 may also include a number of graphics virtual memory addresses 204. The CPU virtual memory addresses 204 make up the CPU virtual address space, while the graphics virtual memory addresses 204 make up the graphics virtual address space. Each virtual address space is mapped to a physical address 206 in each page table. Thus, the CPU virtual memory addresses 204 and the graphics virtual memory addresses 204 both map to the same set of physical addresses 206 within the CPU page table 128 and the GPU page table 130, respectively”. Note that Dolan teaches that the virtual memory mapping table entry is indexed to the physical memory address, and Rao teaches that CPU and GPU share memory through virtual memory and physical memory page table, thus, if the shared memory is considered as GPU physical memory with page table, then, the combination of Dolan and Rao teaches that GPU can reference to the GPU memory through the virtual memory page table entry).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Sharp to have a one or more page table entries to be referenced by one or more entries within a virtual address space of a central processing unit (CPU) as taught by Dolan and Rao in order to share the data contained within the physical memory without copying data from the address space of the GPU to the address space of the CPU, or vice versa (See Rao: Figs. 1-2, and [0014], “In various embodiments, the UMA provides for shared virtual memory between the CPU and GPU by providing both the CPU and the GPU with the same virtual memory and the same physical memory. In embodiments, the physical memory may be partitioned between the CPU and the GPU. Further, the physical memory can be a paged system memory that is allocated by the operating system of the computing device. Additionally, in some embodiments, the CPU and GPU are physically located on the same die. Thus, the CPU and the GPU may share the data contained within the physical memory without copying data from the address space of the GPU to the address space of the CPU, or vice versa. This may reduce the cost of offloading computational tasks from the CPU to the GPU by, for example, decreasing the time and the power consumption for sharing data between the CPU and the GPU”). Sharp teaches a method and system that the CPU can control the GPU memory access mode and provide page tables with entry to map virtual memory and physical memory to the GPU to access secure or unsecure memory under unsecure or secure mode; while Dolan teaches a system and method that may detail the mapping between the virtual memory and physical memory using table entry, and Rao teaches a method and system that CPU and GPU share the physical memory though virtual memory page table with entry to map the virtual memory to the physical memory, so that the CPU may access the physical memory of GPU (shared portion of the physical memory) through virtual memory page table entry. Therefore, it is obvious to one of ordinary skill in the art to modify Sharp by Doran and Rao to access the GPU physical memory by the CPU through the CPU virtual memory page table entry referencing to the GPU physical memory page table entry. The motivation to modify Sharp by Dolan and Rao is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 25, Sharp, Dolan, and Rao teach all the features with respect to claim 21 as outlined above. Further, Rao teaches that the processor of claim 21, wherein a GPU driver maps one or more physical memory address locations of the GPU to the one or more page table entries (See Rao: Figs. 2B, and [0043], “The graphics virtual memory addresses 204 within the GPU page table 130 may be synchronized with the CPU page table 128, such that the CPU virtual addresses and the GPU virtual memory addresses are mapped to the same set of physical addresses 206. The physical addresses 206 correspond to physical locations 202 within the surface 122. Accordingly, the surface 122 may be directly shared between the CPU 102 and the GPU 108. In embodiments, if the GPU 108 modifies data located at any of physical locations 202, the modifications are automatically visible to the CPU 102 via the surface 122 without any data copying or data marshaling”).
Regarding claim 26, Sharp, Dolan, and Rao teach all the features with respect to claim 21 as outlined above. Further, Rao teaches that the processor of claim 21, wherein the GPU comprises a virtual address space and a physical address space (See Rao: Fig. 2B, and [0042], “The physical addresses 206 enable the CPU 102 and the GPU 108 (FIG. 1) to process data stored at physical locations 202 within the surface 122. In various embodiments, the surface 122 is allocated based on the specific CPU virtual addresses 204 accessed by an application, such as an application 124 (FIG. 1). Once the surface 122 has been allocated, each physical address 208 is mapped to a corresponding CPU virtual address 204 within the CPU page table 128, as shown in FIG. 2. The CPU virtual addresses 204 for the surface 122 are shared with the graphics memory. The surface 122 may be paged into graphics memory when a computational task of an application 124 (FIG. 1) is offloaded to the GPU 108. As the surface 122 is paged into the graphics memory, the page will be rerouted from the original graphics virtual addresses to the graphics virtual addresses 206 that are equal to the CPU virtual addresses 204. The GPU virtual graphics address space is a private graphics address space that belongs solely to the given application”).
Regarding claim 27, Sharp, Dolan, and Rao teach all the features with respect to claim 26 as outlined above. Further, Sharp teaches that the processor of claim 26, wherein the one or more circuits store one or more second page table entries to be referenced by one or more entries within a virtual address space of the GPU (See Sharp: Fig. 1, and [0026], “Memory controllers 8 may also include one or more memory management units (MMUs), including an IOMMU (i.e., input/output MMU) for controlling 10 device access (e.g., a GPU) to system memory 10. The memory management units may implement a virtual memory system. The virtual memory space may be divided into a plurality of virtual pages. These virtual pages may be contiguous, but the physical pages in system memory 10 to which these virtual pages correspond may not be contiguous in system memory 10. Pages may be considered as the minimum units that an MMU may be able to manage”).
Regarding claim 28, Sharp, Dolan, and Rao teach all the features with respect to claim 26 as outlined above. Further, Sharp teaches that the processor of claim 26, wherein the virtual address space of the GPU is within a reserved virtual address space (See Sharp: Figs. 1-2, and [0053], “FIG. 4 is a block diagram showing an example device configured to implement the hardware enforced content protection techniques of this disclosure. In the example of FIG. 4, GPU 12 may be configured to operate according to a secure mode or an unsecure mode. In secure mode, GPU 12 is restricted from writing output data (e.g., game data, video, etc.) to unsecure memory 56. Rather, in secure mode, GPU 12 may only write output data to secure memory 57. While in secure mode, GPU 12 may read data from either secure memory 57 or unsecure memory 56. In unsecure mode, GPU 12 is restricted from reading any data from secure memory 57. Rather, in unsecure mode, GPU 12 may only read data from unsecure memory 56. Likewise, while in unsecure mode, GPU 12 may only write data to unsecure memory”).
Regarding claim 29, Sharp, Dolan, and Rao teach all the features with respect to claim 21 as outlined above. Further, Sharp, Dolan, and Rao teach that a method (See Sharp: Fig. 4, and [0053], “FIG. 4 is a block diagram showing an example device configured to implement the hardware enforced content protection techniques of this disclosure. In the example of FIG. 4, GPU 12 may be configured to operate according to a secure mode or an unsecure mode. In secure mode, GPU 12 is restricted from writing output data (e.g., game data, video, etc.) to unsecure memory 56. Rather, in secure mode, GPU 12 may only write output data to secure memory 57. While in secure mode, GPU 12 may read data from either secure memory 57 or unsecure memory 56. In unsecure mode, GPU 12 is restricted from reading any data from secure memory 57. Rather, in unsecure mode, GPU 12 may only read data from unsecure memory 56. Likewise, while in unsecure mode, GPU 12 may only write data to unsecure memory 56”),  comprising: 
storing, within a graphics processing unit (GPU), one or more page table (See Sharp: Fig. 4, and [0060], “In one example of the disclosure, both secure and unsecure page tables are provided to secure IOMMU 52 and unsecure IOMMU 51 by secure operating system (OS) 54 executing on CPU 6. A secure OS is an OS that operates alongside a normal "rich" OS (e.g., Apple iOS, Google Android, Microsoft Windows, etc.). The secure OS provides security applications to protect and separate a secure kernel and any secure peripherals (e.g., secure IOMMU 52) from any code running on the rich OS (e.g., GPU driver 7). An example of a secure OS is the TrustZone software made by ARM Holdings. In general, a secure OS is considered to be much less susceptible to alteration and attack than software running on a rich OS, including software such as graphics drivers. In accordance with the techniques of this disclosure, only the secure OS is allowed to update the page tables for mapping virtual memory address ranges to physical memory addresses. As such, any attempt to alter the graphics driver, including the virtual address ranges provided by the driver, will not result in secure content being stored in unsecure memory, as only the secure OS provides the ultimate mappings to secure and unsecure memory”) entries to be referenced by one or more entries within a virtual address space (See Dolan: Figs. 5A-D, and Col. 14 Lines 3-20, “As shown in FIG. 5B, the storage array 124 may also include a plurality of thin devices 71-74 that may be adapted for use in connection with the system described herein when using thin provisioning. In a system using thin provisioning, the thin devices 71-74 may appear to a host coupled to the storage array 124 as one or more logical volumes (logical devices) containing contiguous blocks of data storage. Each of the thin devices 71-74 may contain pointers to some or all of the data devices 61-67 (or portions thereof). As described in more detail elsewhere herein, a thin device may be virtually provisioned in terms of its allocated physical storage in physical storage for a thin device presented to a host as having a particular capacity is allocated as needed rather than allocate physical storage for the entire thin device capacity upon creation of the thin device. As such, a thin device presented to the host as having a capacity with a corresponding LBA (logical block address) range may have portions of the LBA range for which storage is not allocated”) of a central processing unit (CPU) (See Rao: Figs. 2A-B, and [0041], “The CPU page table 128 may include a number of CPU virtual memory addresses 204, and the GPU page table 130 may also include a number of graphics virtual memory addresses 204. The CPU virtual memory addresses 204 make up the CPU virtual address space, while the graphics virtual memory addresses 204 make up the graphics virtual address space. Each virtual address space is mapped to a physical address 206 in each page table. Thus, the CPU virtual memory addresses 204 and the graphics virtual memory addresses 204 both map to the same set of physical addresses 206 within the CPU page table 128 and the GPU page table 130, respectively”. Note that Dolan teaches that the virtual memory mapping table entry is indexed to the physical memory address, and Rao teaches that CPU and GPU share memory through virtual memory and physical memory page table, thus, if the shared memory is considered as GPU physical memory with page table, then, the combination of Dolan and Rao teaches that GPU can reference to the GPU memory through the virtual memory page table entry).
Regarding claim 33, Sharp, Dolan, and Rao teach all the features with respect to claim 29 as outlined above. Further, Rao teaches that the method of claim 29, wherein a GPU driver maps one or more physical memory address locations of the GPU to the one or more page table entries (See Rao: Figs. 2B, and [0043], “The graphics virtual memory addresses 204 within the GPU page table 130 may be synchronized with the CPU page table 128, such that the CPU virtual addresses and the GPU virtual memory addresses are mapped to the same set of physical addresses 206. The physical addresses 206 correspond to physical locations 202 within the surface 122. Accordingly, the surface 122 may be directly shared between the CPU 102 and the GPU 108. In embodiments, if the GPU 108 modifies data located at any of physical locations 202, the modifications are automatically visible to the CPU 102 via the surface 122 without any data copying or data marshaling”).
Regarding claim 34, Sharp, Dolan, and Rao teach all the features with respect to claim 29 as outlined above. Further, Rao teaches that the method of claim 29, wherein the GPU comprises a virtual address space and a physical address space (See Rao: Fig. 2B, and [0042], “The physical addresses 206 enable the CPU 102 and the GPU 108 (FIG. 1) to process data stored at physical locations 202 within the surface 122. In various embodiments, the surface 122 is allocated based on the specific CPU virtual addresses 204 accessed by an application, such as an application 124 (FIG. 1). Once the surface 122 has been allocated, each physical address 208 is mapped to a corresponding CPU virtual address 204 within the CPU page table 128, as shown in FIG. 2. The CPU virtual addresses 204 for the surface 122 are shared with the graphics memory. The surface 122 may be paged into graphics memory when a computational task of an application 124 (FIG. 1) is offloaded to the GPU 108. As the surface 122 is paged into the graphics memory, the page will be rerouted from the original graphics virtual addresses to the graphics virtual addresses 206 that are equal to the CPU virtual addresses 204. The GPU virtual graphics address space is a private graphics address space that belongs solely to the given application”).
Regarding claim 35, Sharp, Dolan, and Rao teach all the features with respect to claim 34 as outlined above. Further, Sharp teaches that the processor of claim 34, further comprising:
storing one or more second page table entries to be referenced by one or more entries within a virtual address space of the GPU (See Sharp: Fig. 1, and [0026], “Memory controllers 8 may also include one or more memory management units (MMUs), including an IOMMU (i.e., input/output MMU) for controlling 10 device access (e.g., a GPU) to system memory 10. The memory management units may implement a virtual memory system. The virtual memory space may be divided into a plurality of virtual pages. These virtual pages may be contiguous, but the physical pages in system memory 10 to which these virtual pages correspond may not be contiguous in system memory 10. Pages may be considered as the minimum units that an MMU may be able to manage”).
Regarding claim 36, Sharp, Dolan, and Rao teach all the features with respect to claim 34 as outlined above. Further, Sharp teaches that the processor of claim 34, wherein the virtual address space of the GPU is within a reserved virtual address space (See Sharp: Figs. 1-2, and [0053], “FIG. 4 is a block diagram showing an example device configured to implement the hardware enforced content protection techniques of this disclosure. In the example of FIG. 4, GPU 12 may be configured to operate according to a secure mode or an unsecure mode. In secure mode, GPU 12 is restricted from writing output data (e.g., game data, video, etc.) to unsecure memory 56. Rather, in secure mode, GPU 12 may only write output data to secure memory 57. While in secure mode, GPU 12 may read data from either secure memory 57 or unsecure memory 56. In unsecure mode, GPU 12 is restricted from reading any data from secure memory 57. Rather, in unsecure mode, GPU 12 may only read data from unsecure memory 56. Likewise, while in unsecure mode, GPU 12 may only write data to unsecure memory”).
Regarding claim 37, Sharp, Dolan, and Rao teach all the features with respect to claim 21 as outlined above. Further, Sharp, Dolan, and Rao teach that a system (See Sharp: Fig. 4, and [0053], “FIG. 4 is a block diagram showing an example device configured to implement the hardware enforced content protection techniques of this disclosure. In the example of FIG. 4, GPU 12 may be configured to operate according to a secure mode or an unsecure mode. In secure mode, GPU 12 is restricted from writing output data (e.g., game data, video, etc.) to unsecure memory 56. Rather, in secure mode, GPU 12 may only write output data to secure memory 57. While in secure mode, GPU 12 may read data from either secure memory 57 or unsecure memory 56. In unsecure mode, GPU 12 is restricted from reading any data from secure memory 57. Rather, in unsecure mode, GPU 12 may only read data from unsecure memory 56. Likewise, while in unsecure mode, GPU 12 may only write data to unsecure memory 56”),  comprising:
a graphics processing unit (GPU) having one or more circuits to store one or more page table entries (See Sharp: Fig. 4, and [0060], “In one example of the disclosure, both secure and unsecure page tables are provided to secure IOMMU 52 and unsecure IOMMU 51 by secure operating system (OS) 54 executing on CPU 6. A secure OS is an OS that operates alongside a normal "rich" OS (e.g., Apple iOS, Google Android, Microsoft Windows, etc.). The secure OS provides security applications to protect and separate a secure kernel and any secure peripherals (e.g., secure IOMMU 52) from any code running on the rich OS (e.g., GPU driver 7). An example of a secure OS is the TrustZone software made by ARM Holdings. In general, a secure OS is considered to be much less susceptible to alteration and attack than software running on a rich OS, including software such as graphics drivers. In accordance with the techniques of this disclosure, only the secure OS is allowed to update the page tables for mapping virtual memory address ranges to physical memory addresses. As such, any attempt to alter the graphics driver, including the virtual address ranges provided by the driver, will not result in secure content being stored in unsecure memory, as only the secure OS provides the ultimate mappings to secure and unsecure memory”); and 
a central processing unit (CPU) having one or more circuits to store one or more entries (See Dolan: Figs. 5A-D, and Col. 14 Lines 3-20, “As shown in FIG. 5B, the storage array 124 may also include a plurality of thin devices 71-74 that may be adapted for use in connection with the system described herein when using thin provisioning. In a system using thin provisioning, the thin devices 71-74 may appear to a host coupled to the storage array 124 as one or more logical volumes (logical devices) containing contiguous blocks of data storage. Each of the thin devices 71-74 may contain pointers to some or all of the data devices 61-67 (or portions thereof). As described in more detail elsewhere herein, a thin device may be virtually provisioned in terms of its allocated physical storage in physical storage for a thin device presented to a host as having a particular capacity is allocated as needed rather than allocate physical storage for the entire thin device capacity upon creation of the thin device. As such, a thin device presented to the host as having a capacity with a corresponding LBA (logical block address) range may have portions of the LBA range for which storage is not allocated”) within a virtual address space to reference the one or more page table entries (See Rao: Figs. 2A-B, and [0041], “The CPU page table 128 may include a number of CPU virtual memory addresses 204, and the GPU page table 130 may also include a number of graphics virtual memory addresses 204. The CPU virtual memory addresses 204 make up the CPU virtual address space, while the graphics virtual memory addresses 204 make up the graphics virtual address space. Each virtual address space is mapped to a physical address 206 in each page table. Thus, the CPU virtual memory addresses 204 and the graphics virtual memory addresses 204 both map to the same set of physical addresses 206 within the CPU page table 128 and the GPU page table 130, respectively”. Note that Dolan teaches that the virtual memory mapping table entry is indexed to the physical memory address, and Rao teaches that CPU and GPU share memory through virtual memory and physical memory page table, thus, if the shared memory is considered as GPU physical memory with page table, then, the combination of Dolan and Rao teaches that GPU can reference to the GPU memory through the virtual memory page table entry).

Claims 22-24, 30-32, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp, etc. (US 20140237609 A1) in view of Dolan, etc. (US 8972694 B1), further in view of Rao, etc. (US 20140049551 A1), and Asaro, etc. (US 20130262784 A1).
Regarding claim 22, Sharp, Dolan, and Rao teach all the features with respect to claim 21 as outlined above. However, Sharp fails to explicitly disclose that the processor of claim 21, wherein the virtual address space of the CPU is within a reserved virtual address space.
However, Asaro teaches that the processor of claim 21, wherein the virtual address space of the CPU is within a reserved virtual address space (See Asaro: Figs. 4A-E, and [0114], "FIG. 4A depicts a more detailed view of computer arrangement 401 according to an embodiment. Computer arrangement 401 includes application 480, APO 104, CPU 102, shared memory address space 490, GPUVM 412, IOMMU 417, system memory manager 422, system memory page tables 424, APO memory 415, system memory 425 and memory heaps--global data store memory heap (GOS memory heap 320) and local data store memory heap LOS memory heap 310").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Rao to have the processor of claim 21, wherein the virtual address space of the CPU is within a reserved virtual address space as taught by Asaro in order to facilitate efficiently and simultaneously launching wo or more tasks to resources (See Asaro: Fig. 1, and [0081], "A disruption in the QoS occurs when all work-items are unable to access APO resources. Embodiments of the present invention facilitate efficiently and simultaneously launching two or more tasks to resources within APO 104, enabling all work-items to access various APO resources"). Sharp, modified by Dolan and Rao, teaches a system that shares the memory between CPU and GPU through virtual memory space; while Asaro teaches that the memory sharing may be a reserved virtual address space. Therefore, it is obvious to one of ordinary skill in the art to modify Sharp by Asaro that the virtual memory address may be the reserved portion of the virtual address. Thus, the rationale to modify Sharp with Asaro is "Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results".
Regarding claim 23, Sharp, Dolan, Rao, and Asaro teach all the features with respect to claim 22 as outlined above. Further, Rao teaches that the processor of claim 22, wherein a physical address space of the CPU is never allocated to any portion of the reserved virtual address space (See Rao: Figs. 1-2, and [0040], “The UMA 200 may enable shared virtual memory between the CPU 102 and the GPU 108 without any type of data copying between the CPU 102 and the GPU 108. Further, no data restructuring or compiler configuration occurs. This may be accomplished by allowing the CPU 102 and the GPU 108 to share the surface 122 and have equivalent virtual addresses in their respective page tables. As described above, the surface 122 may be a portion of a physical storage device. The surface includes any number of physical memory locations 202. The physical memory locations 202 may be organized into a paged memory format, where a page is a fixed-length block of physical memory within the surface 122”).
Regarding claim 24, Sharp, Dolan, Rao, and Asaro teach all the features with respect to claim 22 as outlined above. Further, Asaro teaches that the processor of claim 22, wherein the entries in the reserved virtual address space only reference one or more page table entries (See Asaro: Figs. 4A-E, and [0132], “In another embodiment, APD local memory heap accesses system memory 425 via GPUVM 412. GPUVM 412 accesses, in an example, memory that is "unsnooped" in system memory 425. GPUVM 412 can access system memory 425 without referencing system memory page tables 424. In this example, system memory 425 has specific reserved portions for APD local memory heap 340, system memory page tables 424 table entries corresponding being marked as not present. As would be appreciated by one having skill in the relevant art(s), given the description herein, portions of system memory 425 allocated to GPUVM 412 can be termed "aperture memory."”).
Regarding claim 30, Sharp, Dolan, and Rao teach all the features with respect to claim 29 as outlined above. Further, Asaro teaches that the method of claim 29, wherein the virtual address space of the CPU is within a reserved virtual address space (See Asaro: Figs. 4A-E, and [0114], "FIG. 4A depicts a more detailed view of computer arrangement 401 according to an embodiment. Computer arrangement 401 includes application 480, APO 104, CPU 102, shared memory address space 490, GPUVM 412, IOMMU 417, system memory manager 422, system memory page tables 424, APO memory 415, system memory 425 and memory heaps--global data store memory heap (GOS memory heap 320) and local data store memory heap LOS memory heap 310").
Regarding claim 31, Sharp, Dolan, Rao, and Asaro teach all the features with respect to claim 30 as outlined above. Further, Rao teaches that the method of claim 30, wherein a physical address space of the CPU is never allocated to any portion of the reserved virtual address space (See Rao: Figs. 1-2, and [0040], “The UMA 200 may enable shared virtual memory between the CPU 102 and the GPU 108 without any type of data copying between the CPU 102 and the GPU 108. Further, no data restructuring or compiler configuration occurs. This may be accomplished by allowing the CPU 102 and the GPU 108 to share the surface 122 and have equivalent virtual addresses in their respective page tables. As described above, the surface 122 may be a portion of a physical storage device. The surface includes any number of physical memory locations 202. The physical memory locations 202 may be organized into a paged memory format, where a page is a fixed-length block of physical memory within the surface 122”).
Regarding claim 32, Sharp, Dolan, Rao, and Asaro teach all the features with respect to claim 30 as outlined above. Further, Asaro teaches that the method of claim 30, wherein the entries in the reserved virtual address space only reference one or more page table entries (See Asaro: Figs. 4A-E, and [0132], “In another embodiment, APD local memory heap accesses system memory 425 via GPUVM 412. GPUVM 412 accesses, in an example, memory that is "unsnooped" in system memory 425. GPUVM 412 can access system memory 425 without referencing system memory page tables 424. In this example, system memory 425 has specific reserved portions for APD local memory heap 340, system memory page tables 424 table entries corresponding being marked as not present. As would be appreciated by one having skill in the relevant art(s), given the description herein, portions of system memory 425 allocated to GPUVM 412 can be termed "aperture memory."”).
Regarding claim 38, Sharp, Dolan, and Rao teach all the features with respect to claim 37 as outlined above. Further, Asaro teaches that the system of claim 37, wherein the virtual address space of the CPU is within a reserved virtual address space (See Asaro: Figs. 4A-E, and [0114], "FIG. 4A depicts a more detailed view of computer arrangement 401 according to an embodiment. Computer arrangement 401 includes application 480, APO 104, CPU 102, shared memory address space 490, GPUVM 412, IOMMU 417, system memory manager 422, system memory page tables 424, APO memory 415, system memory 425 and memory heaps--global data store memory heap (GOS memory heap 320) and local data store memory heap LOS memory heap 310").
Regarding claim 39, Sharp, Dolan, Rao, and Asaro teach all the features with respect to claim 38 as outlined above. Further, Rao teaches that the system of claim 38, wherein a physical address space of the CPU is never allocated to any portion of the reserved virtual address space (See Rao: Figs. 1-2, and [0040], “The UMA 200 may enable shared virtual memory between the CPU 102 and the GPU 108 without any type of data copying between the CPU 102 and the GPU 108. Further, no data restructuring or compiler configuration occurs. This may be accomplished by allowing the CPU 102 and the GPU 108 to share the surface 122 and have equivalent virtual addresses in their respective page tables. As described above, the surface 122 may be a portion of a physical storage device. The surface includes any number of physical memory locations 202. The physical memory locations 202 may be organized into a paged memory format, where a page is a fixed-length block of physical memory within the surface 122”).
Regarding claim 40, Sharp, Dolan, Rao, and Asaro teach all the features with respect to claim 38 as outlined above. Further, Asaro teaches that the system of claim 38, wherein the entries in the reserved virtual address space only reference one or more page table entries (See Asaro: Figs. 4A-E, and [0132], “In another embodiment, APD local memory heap accesses system memory 425 via GPUVM 412. GPUVM 412 accesses, in an example, memory that is "unsnooped" in system memory 425. GPUVM 412 can access system memory 425 without referencing system memory page tables 424. In this example, system memory 425 has specific reserved portions for APD local memory heap 340, system memory page tables 424 table entries corresponding being marked as not present. As would be appreciated by one having skill in the relevant art(s), given the description herein, portions of system memory 425 allocated to GPUVM 412 can be termed "aperture memory."”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612